Citation Nr: 1111610	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for his bilateral hearing loss and tinnitus as they are causally related to in-service acoustic trauma during his combat exposure in Vietnam.  

The Veteran underwent audiological evaluation in February 2008 at a VA outpatient facility.  He reported military noise exposure from helicopter blades, mortars, small guns, machine guns and grenades.  He reported that tinnitus began in 1975.  The examiner noted moderate high frequency hearing loss.  The RO then sought an additional VA opinion regarding the etiology of the hearing loss and tinnitus.  The examiner was requested to review available records, examine the Veteran if necessary and elicit military and occupational history noise exposure, provide an opinion as to the likelihood that current hearing loss and/or tinnitus is the result of incidents of the Veteran's military service, and to include a rationale for conclusions whether positive or negative.  In an April 2008 report, the examiner set out the audiometric testing results from the February 2008 evaluation which indicated bilateral hearing loss for VA purposes.  The VA examiner noted review of the claims file and opined that it is less likely than not that the Veteran's hearing loss and tinnitus are due to excessive noise exposure in military service.  In support of these opinions, the VA examiner noted that the Veteran had normal hearing upon discharge from service, as shown on the October 1967 separation examination report, and that the Veteran's reported date of onset for tinnitus was years past his active duty service.  There is no indication that the examiner examined the Veteran at that time or elicited additional military or occupational noise exposure history.

Most recently, in a September 2009 substantive appeal, via a VA Form 9, the Veteran reported an in-service incident where he was exposed to acoustic trauma not reported at the time of the February 2008 evaluation and that he has had ringing in both ears ever since and noticed a slight hearing loss right away.      

Because VA undertook to provide an examination and medical opinion for the claims on appeal, the Board must ensure that the examination report and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  In this case, the April 2008 VA examiner was requested to examine the Veteran if necessary and to elicit from the Veteran his military and occupational history noise exposure.  The examiner apparently did not examine the Veteran at that time.  In light of the assertions of noise exposure made both at the time of the Febuary 2008 evaluation and more recently in September 2009, an additional VA examination is necessary.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's bilateral hearing loss and tinnitus from the McClellan Community Based Outpatient Clinic (CBOC) and any VA facility from February 2008 to the present and associate those records with the claims file.  If any requested records are not available, that fact should be documented in the claims file.

2.  Next, schedule the Veteran for a VA audiological examination to determine whether there is a causal nexus between his active military service and his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and history of military and post service occupational noise exposure should be elicited form the Veteran.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's bilateral hearing loss and tinnitus had their origins in service or are in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






